Citation Nr: 1545838	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension, to include special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Cassandra L. Howard


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.    

In February 2014, the Veteran appointed the above-listed representative as an individual providing representation on a one time basis, pursuant to 38 C.F.R. § 14.630.  


FINDING OF FACT

The Veteran's countable income has exceeded the applicable maximum annual pension rate (MAPR) for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for receipt of nonservice-connected pension benefits, to include SMP based on the need for regular aid and attendance of another person or on account of being housebound, are not met.  38 U.S.C.A. §§ 501, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.57 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due process considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran's claim has been denied due to excessive income.  He does not dispute the amount of his countable income or that it exceeds the limits for payment of pension.  In this instance, the case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Analysis

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 152; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid by the beneficiary.

The MAPR is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  The Veteran has demonstrated the need for aid and attendance from the beginning of the claims period.  (See November 2012 VA examination report).  For VA purposes, the Veteran has one dependent, his wife (C.H.).  Although his adult daughter (L.H.) also resides with him, she does not count as a dependent.  38 C.F.R. § 3.57.  The Board notes the reports that she is disabled.  See September 2013 statements.  However, as the record does not reflect that she become permanently incapable of self-support prior to attaining 18 years of age, she does not count as a dependent for VA purposes.  38 C.F.R. § 3.57.  Therefore, the appropriate MAPR status is for aid and assistance with one dependent.  The amount of the applicable MAPR status is $24,239.00 beginning December 2011 and $24,652.00 beginning December 2012. 

In his September 2012 pension application, the Veteran reported having $10,000.00 in an interest bearing account.  His wife had $172.00 in a cash account and $48,000.00 in an interest bearing account.  He reported receiving approximately $33,240.00 annually in U.S. Civil Service retirement benefits.  His wife received $8,484.00 annually in Social Security Administration (SSA) benefits.  His daughter received $7512.00 annual in SSA disability insurance.  He reported a total of $4776.00 personally liable medical expenses.    
 
SSA records were received in September 2013.  They show that the Veteran paid $1384.80 annually in Medicare premiums beginning December 2012.  

C.H. received $9850.80 in annual SSA benefits beginning December 2012 and $9682.90 beginning December 2011.  C.H. paid $1258.80 annually in Medicare premiums beginning December 2012.  

L.H. received $8182.80 in annual SSA benefits beginning December 2012 and $8038.80 in annual SSA benefits beginning December 2011.  L.H. paid $1258.80 in annual Medicare premiums beginning December 2012.  

The above-described countable income clearly exceeds the applicable MARP of $24,239.00 for December 2011 and $24,652.00 beginning December 2012.  VA notified the Veteran that his claim was denied due to excessive income in September 2013.  He was informed that he could reapply if his income changed or had an increase in unreimbursed medical expenses.  He has not submitted any evidence of a decrease in income than initially reported, change in household or unreimbursed medical expenses that would change the initial decision.  

While the Board is sympathetic toward the Veteran and his family, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In conclusion, the available evidence shows that the Veteran has excessive household income to qualify for pension benefits and the Board must deny the claim based upon the evidence of record.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  The Veteran is encouraged to reapply for pension benefits in the future if his financial circumstances change.


ORDER

Entitlement to non service-connected pension, to include special monthly pension SMP based on the need for regular aid and attendance of another person or on account of being housebound, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


